Citation Nr: 0609265	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-07 503 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a compensable disability rating for status 
post-radical prostatectomy adenocarcinoma of the prostate, on 
appeal from the initial grant of service connection, for the 
period prior to February 3, 2004.

2. Entitlement to a disability rating in excess of 20 percent 
for status post-radical prostatectomy adenocarcinoma of the 
prostate from February 3, 2004  to June 12, 2005.

3.  Entitlement to a disability rating in excess of 40 
percent for status post-radical prostatectomy adenocarcinoma 
of the prostate from June 13, 2005.

4. Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1963, 
along with reported service through June 1966 that has not 
been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Prior to February 3, 2004, the status post-radical 
prostatectomy adenocarcinoma of the prostate was in remission 
and there was no medical evidence of renal dysfunction or the 
required wearing of absorbent materials changed less than 2 
times per day.   

2.  From February 3, 2004, to June 12, 2005, the status post-
radical prostatectomy adenocarcinoma of the prostate was in 
remission, and there was no medical evidence of renal 
dysfunction or the required wearing of absorbent materials 
changed more 2 to 4 times per day.  

3.  From June 13, 2005, the status post-radical prostatectomy 
adenocarcinoma of the prostate was in remission and there was 
no medical evidence of renal dysfunction or the required 
wearing of absorbent materials changed more than 4 times per 
day.  

4.  Prior to the award of compensable disability evaluations 
for the veteran's two service connected disabilities, they 
are not shown to have been of such character as clearly to 
interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status 
post-radical prostatectomy adenocarcinoma of the prostate, 
prior to February 3, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 
4.115a, 4.115b, Diagnostic Code 7529 (2005). 

2.  The criteria for a disability rating in excess of 20 
percent for status post-radical prostatectomy adenocarcinoma 
of the prostate from February 3, 2004 to June 12, 2005, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. 38 U.S.C.A. §§ 3.159, Part 4, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7529 (2005).  

3.  The criteria for a disability rating in excess of 40 
percent for status post-radical prostatectomy adenocarcinoma 
of the prostate from June 13, 2005, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, 4.7, 4.115a, 4.115b, Diagnostic Code 7529 (2005).  

4.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities is not warranted. 38 C.F.R. § 
3.324 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that the symptoms associated with his 
post radical prostatectomy adencarcinoma of the prostate are 
worse than they have been rated during the course of his 
appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's status post-radical prostatectomy 
adenocarcinoma of the prostate is the result of an initial 
grant of service connection in November 2001. Where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged." Fenderson v. West, 12 Vet. App. 119, 126 (2001).  
Staged ratings are to be considered since interim disability 
increases have occurred during pendency of the appeal.  The 
issues for "staged" ratings will be addressed as reflected 
on the title page.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent 
rating is available for malignant neoplasms of the 
genitourinary system. It is noted that following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the 100 percent rating shall continue 
with a mandatory VA examination at the expiration of 6 
months.  The veteran filed his claim for benefits several 
years after he underwent a radical perineal prostatectomy and 
radiation.  Any change in evaluation based upon that or any 
subsequent examinations shall be subject to the provisions of 
38 C.F.R. § 3.105(e). If there has been no local reoccurrence 
or metastasis the disability should be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.115a, "voiding dysfunction" is rated 
based on symptoms of urine leakage, frequency, or obstructed 
voiding and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence. When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted. When there is leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted. Id. A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day. 

Under 38 C.F.R. § 4.115, renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent evaluation. 
Renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent evaluation. 

I.  Status Post-Radical Prostatectomy Adenocarcinoma of the 
Prostate Prior to February 3, 2004

Prior to February 3, 2004 the veteran was in receipt of a 
noncompensable disability evaluation for status post-radical 
prostatectomy adenocarcinoma of the prostate.

In October 2001, a VA genitourinary medical examination was 
performed. It was reported that in November 1998, the veteran 
had had a partial prostectomy for adenocarcinoma. 
Hypertension was reported but not found. The veteran 
reportedly indicated that he had had no voiding problems, and 
that he did not need any absorbent material or pad. On 
physical examination the veteran's blood pressure was 122/70, 
and it was reported that there was no lower extremity edema. 
The diagnosis was adenocarcinoma of the prostate 1998, status 
post partial prostatectomy, 11/98 with subsequent radiation 
therapy X 40 through 3/99, presently in remission.  This 
evidence fails to meet the requirements of the next higher 
rating under either voiding or renal dysfunction.  

The medical evidence for the period prior to February 3, 2004 
indicates that the veteran's status post-radical 
prostatectomy adenocarcinoma of the prostate was in 
remission.  Renal dysfunction was not shown nor was there 
medical evidence that the veteran used a pad or absorbent 
material due to a voiding dysfunction. In fact it was 
specifically denied by the veteran at the VA medical 
examination that he had voiding problems. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Based on the foregoing, it must be 
concluded that prior to February 3, 2004 the status post-
radical prostatectomy adenocarcinoma of the prostate was in 
remission and without evidence of renal dysfunction or the 
required wearing of absorbent materials changed less than 2 
times per day, the criteria necessary for an increased 
evaluation.  

The weight of the evidence is against the veteran's claim, 
and a compensable disability rating for status post-radical 
prostatectomy adenocarcinoma of the prostate, on appeal from 
the initial grant of service connection, for the period prior 
to February 3, 2004 is not warranted.  


II.  Status Post-Radical Prostatectomy Adenocarcinoma of the 
Prostate from February 3, 2004 to June 12, 2005


For the period from February 3, 2004, to June 12, 2004, the 
veteran was awarded a 20 percent evaluation for status post-
radical prostatectomy adenocarcinoma of the prostate.

A VA genitourinary medical examination was performed in 
February 2004.  The veteran reported urinary frequency of 
every one to two hours during the day and nocturia times two 
to three.  Hesitancy of urine and mild decrease in stream was 
also reported.  He had incontinence during lifting over 25 
pounds or frequent bending or squatting, and mildly while 
passing gas and playing golf.  It was reported that several 
months previously he had begun to wear one to two absorbent 
pads at least three times a week with strenuous work.  He 
tried not to wear the pad at work due to self-consciousness. 

The veteran reported that his urinary symptoms affected his 
job because he travelled frequently and he had to go from 
rest stop to rest stop due to frequency.  He wore a pad while 
traveling in case he was unable to make it to a rest room.  
It was reported that the veteran's renal function had 
remained normal. The physical examination showed that the 
veteran's blood pressure was 102/60.  The diagnosis was 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy; mild stress incontinence requiring one to two 
absorbent pads three times a week according to veteran's 
history.

The medical evidence from February 3, 2004, to June 12, 2005, 
continues to show that the veteran's adenocarcinoma was in 
remission and that there was no renal abnormality or 
dysfunction. The veteran reportedly had begun wearing an 
absorbent pad during this time frame.  However, while the use 
of an absorbent pad was reported, there is no indication from 
the medical data he required the wearing of absorbent 
materials that were changed more than 2 to 4 times per day, 
the criteria necessary for a 40 percent disability 
evaluation.  The weight of the evidence is against the 
veteran's claim, and a disability rating in excess of 20 
percent for status post-radical prostatectomy adenocarcinoma 
of the prostate from February 3, 2004, to June 12, 2005, is 
not warranted.  

III.  Status Post-Radical Prostatectomy Adenocarcinoma of the 
Prostate from June 13, 2005

From June 13, 2005, the veteran is in receipt of a 40 percent 
disability evaluation for Status Post-Radical Prostatectomy 
Adenocarcinoma of the Prostate.

At a June 2005 VA medical examination the veteran indicated 
that he had a daytime voiding pattern of 8 times, and a 
nocturia pattern of 1 to 2 times.  His urologist had reported 
a good emptying pattern. The veteran reported that he 
continued to experience urinary incontinence, with activities 
such as sneezing, lifting, bending, squatting or golfing. He 
reportedly required the use of 2 to 4 pads a day. The veteran 
denied that he had nephritis.   The physical examination 
revealed that the veteran's blood pressure was 124/80.  The 
diagnosis was adenocarcinoma of the prostate statuspost 
radical perineal prostatectomy and radiation therapy 1998; 
currently no evidence of active tumor; urinary incontinence.  
His blood pressure reading does not approximate the 
requirements of a 60 percent rating under diagnostic code 
7101, which requires diastolic pressure predominantly 130 or 
more.  

The medical data from the most recent VA examination reveals 
no recurrence of the adenocarcinoma of the veteran's 
prostate, and there is no medical evidence of any renal 
dysfunction.  The veteran continues with urinary incontinence 
requiring 2 to 4 absorbent pads per day.  However, there is 
no medical evidence that the veteran requires use of an 
appliance or that he wears absorbent materials which must be 
changed more than 4 times per day, the criteria necessary for 
a 60 percent evaluation.  

The weight of the evidence is against the veteran's claim, 
and a rating in excess of 40 percent for status post-radical 
prostatectomy adenocarcinoma of the prostate from June 13, 
2005 is not warranted.   

IV.  A 10 percent Evaluation for Multiple Noncompensable 
Service-Connected Disabilities

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating. 38 C.F.R. § 
3.324.

Effective February 3, 2004 the veteran was awarded a 20 
percent disability evaluation for the adenocarcinoma of the 
prostate, and subsequently a 40 percent disability evaluation 
was awarded. The 10 percent evaluation available under 38 
C.F.R. § 3.324 cannot be combined with any other rating, and 
the award of the 20 percent disability evaluation from 
February 3, 2004 renders 38 C.F.R. § 3.324 inapplicable. 

Prior to February 3, 2004 though the veteran was in receipt 
of separate non compensable disability evaluations for the 
adenocarcinoma of the prostate status post partial 
prosetectomy and the associated erectile dysfunction. At the 
October 2001 VA genitourinary examination, it was reported 
that the veteran worked as a branch manager for a company.  
At the time, the veteran denied incontinence, and his medical 
history was absent for any symptoms or associated pathology 
related to the service connected disabilities that suggested 
any interference with his employability.  As a result, it 
must be concluded that prior to the award of compensable 
disability evaluations for the veteran's service connected 
disabilities, they are not shown to have been of such 
character as to clearly to interfere with normal 
employability.   

The weight of the evidence is against the veteran's claim and 
a 10 percent evaluation for multiple noncompensable service-
connected disabilities is not warranted.  

Notice Requirements

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims. The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The original rating decision on appeal was adjudicated in 
January 1994. Subsequent to remand by the Board, in November 
2001.  Subsequent to that time, the veteran has been 
furnished with notice complying with the notice requirements 
for his claims on appeal. The lack of any pre-decisional 
notice is not prejudicial. Sufficient notice was provided by 
the RO prior to the re-transfer and re-certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
have alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records that have been identified on the veteran's 
behalf.  The veteran has been afforded VA medical 
examinations for evaluation of his disabilities.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 4.7.   

Since the increased rating claims are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).


ORDER

A compensable disability rating for status post-radical 
prostatectomy adenocarcinoma of the prostate, on appeal from 
the initial grant of service connection, for the period prior 
to February 3, 2004 is denied.

A disability rating in excess of 20 percent for status post-
radical prostatectomy adenocarcinoma of the prostate from 
February 3, 2004 to June 12, 2005 is denied.

A disability rating in excess of 40 percent for status post-
radical prostatectomy adenocarcinoma of the prostate from 
June 13, 2005 is denied.

A10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


